Citation Nr: 1753311	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend.

ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard (ARNG) of Florida with a period of active duty for training (ACDUTRA) from May 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined additional development is required.  The file contains a VA audiological examination from May 1979.  However, the Board is unable to interpret the audiometric test results because they are not consistent with the standards established by either the American Standards Association (ASA) or the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the September 2011 opinion from the VA examiner, the examiner stated that the May 1979 audiogram revealed hearing well within normal limits, but the examiner did not provide details about the interpretation of the May 1979 test results.  Other development is directed below. 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the examiner who conducted the September 2011 VA audiological examination.  If that audiologist is unavailable for any reason, provide a copy of the file to another qualified audiological examiner.  

Ask the examiner to interpret the audiometer examination in the claims file dated May 1979, and report the results in International Standards Organization (ISO) - American National Standards Institute (ANSI) units using the recognized conversion matrix.  If doing so is not possible, the audiologist should explain why.

Ask the examiner to interpret the May 2017 audiological examination report and if necessary, conduct any further examinations to determine whether the Veteran has hearing loss within the definition of 38 C.F.R. § 3.385. 

2. Based upon a review of the relevant evidence, the VA examiner should provide an addendum opinion as to:

Whether the Veteran's current bilateral hearing loss was caused by or manifested during his active duty service from May 1974 to November 1974, or within one year of separation for active duty. 

The examiner must provide a thorough explanation for all opinions rendered.

3. In rendering the above opinions, the examiner must review and discuss the record.  In analyzing the Veteran's claim and providing the requested opinions, the examiner should consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.

In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following: 

* February 1974 audiological report from the Veteran's enlistment examination
* November 1974 audiological report from the Veteran's separation examination
* August 1975 audiological report from the Veteran's separation expiration of term of service (ETS) examination
* September 2011 VA examination report
* May 2017 VA audiological evaluation report

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient. 

4.  After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


